777 N.W.2d 141 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kenneth MITZ, Defendant-Appellant.
Docket No. 138992. COA No. 290678.
Supreme Court of Michigan.
January 27, 2010.

Order
By order of October 16, 2009, the prosecuting attorney was directed to answer the application for leave to appeal the April 7, 2009 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.